NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10029

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00874-RS-1

 v.
                                                MEMORANDUM*
GRACIELA QUINONEZ RIVERA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Graciela Quinonez Rivera appeals pro se from the district court’s order

denying her motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rivera argues that Amendment 782 to the Guidelines lowered her base



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
offense level by two, and therefore authorized the district court to reduce her

sentence. We review de novo whether a district court had authority to modify a

sentence under section 3582(c)(2). See United States v. Spears, 824 F.3d 908, 913

(9th Cir. 2016). The district court correctly concluded that it did not have that

authority because, even after the Amendment, Rivera’s base offense level

remained 38 given the large drug quantity involved in her offense. See U.S.S.G.

§ 2D1.1(c)(1) (2014). Because Amendment 782 did not lower Rivera’s applicable

guideline range, the district court did not err in denying her motion. See U.S.S.G.

§ 1B1.10(a)(2)(B); Spears, 824 F.3d at 916.

      In light of this disposition, we do not reach the government’s alternate

argument.

      AFFIRMED.




                                          2                                       19-10029